Exhibit 24(b)(4)(b): Unisex Endorsement (ICC15 VI-RA-4047) Voya Insurance and Annuity Company Unisex Endorsement The Contract to which this Unisex Endorsement (this “Endorsement”) is attached is modified by the provisions of this Endorsement. The Endorsement’s provisions shall control to the extent a conflict exists between this Endorsement and the Contract. This Endorsement is effective as of the Contract Date and remains in effect until the Contract is terminated. The Contract to which this Endorsement is attached is amended by deleting all references to “sex.” The following table replaces the Annuity Plan B Table: Payments for Life with Period Certain or Life Only Payments (Single Annuitant) table found in the Contract Schedule of the Contract . Annuity Plan B Table: Payments for Life with Period Certain or Life Only Payments (Single Annuitant) Beginning of Month Payments per $1,000 Age of Payee Life Only Life with 10 Year Period Certain Life with 20 Year Period Certain 50 $2.75 $2.74 $2.70 55 3.09 3.07 3.00 60 3.53 3.50 3.34 65 4.12 4.04 3.73 70 4.93 4.76 4.11 75 6.12 5.69 4.40 80 7.96 6.79 4.54 85 10.82 7.79 4.58 Factors for ages not shown will be supplied upon request. All other provisions of the Contract remain unchanged. Signed: [ /s/ Jennifer M. Ogren Jennifer M. Ogren Secretary ] ICC15 VI-RA-4047
